No. 96-1258


Russell Perrymore,                   *
                                     *
      Appellant,                     * Appeal from the United States
                                     * District Court for the Western
        v.       * District of Arkansas.
                                     *
Cooper Communities, Inc.,            *          [UNPUBLISHED]
                                     *
       Appellee. *




                         Submitted:   September 10, 1996

                            Filed:    October 1, 1996


Before MAGILL, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit
     Judges.


PER CURIAM.

     Russell Perrymore appeals the grant of summary judgment to Cooper
Communities, Inc., in a case involving alleged wrongful discharge, age
discrimination, and outrage.     We have read all of the materials submitted
by the parties and have considered their arguments.      We see no error by the
                1
district court      and therefore affirm the judgment.     See 8th Cir. R. 47B.

     A true copy.

              Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.